Slip Op. 06-16

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
FRANK GRUNERT,                      :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :                  Before: MUSGRAVE, Judge
                                    :                  Court No. 05-00113
UNITED STATES SECRETARY OF          :
AGRICULTURE,                        :
                                    :
                  Defendant.        :
____________________________________:

                                    MEMORANDUM ORDER

       Frank Grunert, pro se, for the plaintiff.

        Peter D. Keisler, Assistant Attorney General; David M. Cohen, Director, Patricia M.
McCarthy, Assistant Director, United States Department of Justice, Civil Division, Commercial
Litigation Branch (Delfa Castillo); Jeffrey Kahn, Office of the General Counsel, United States
Department of Agriculture, of counsel, for the defendant.

       On February 16, 2005, plaintiff filed a complaint requesting judicial review of the United

States Department of Agriculture’s determination denying him certification for Trade Adjustment

Assistance benefits. On March 9, 2005, the clerk’s office mailed plaintiff a letter acknowledging

receipt of the complaint and advising plaintiff of the specific steps required to maintain an action in

this Court. On May 11, 2005, defendant filed an answer to the complaint.

       On July 20, 2005, the Court sent each party a letter requesting that they confer and submit

a proposed scheduling order that would govern the timing of various proceedings. On August 8,

2005, defendant filed a consent motion for an extension of time to file the proposed scheduling

order. Defendant explained that the extension was necessary because plaintiff

       advised . . . that he would soon would be requesting the Court to appoint an attorney
       for him. He agreed that an extension of time of approximately 60 days within which
Court No. 05-00113                                                                             Page 2


       to file a status report and proposed scheduling order with the Court was desirable to
       allow him to attempt to obtain an attorney. On August 5, 2005, . . . [the] Case
       Management Supervisor at the Court[] confirmed that a 60-day time period would
       be an appropriate length of time to provide a plaintiff with the necessary forms for
       seeking a court-appointed attorney and to process the forms when completed.

Defendant’s Consent Motion for an Enlargement of Time in Which a Joint Status Report and

Proposed Scheduling Order May be Filed at 1–2. The Court granted this motion and ordered the

parties to file the status report and proposed scheduling order by October 11, 2005.

       On October 11, 2005, defendant filed a proposed scheduling order. The proposed order

included provisions for either dismissing the action in its entirety or proceeding with briefing.

Defendant explained that it had been unable to receive plaintiff’s consent to the proposed order

because

       [a]s at times in the past, during the week of October 3, 2005, our efforts to
       communicate with Mr. Grunert, by telephone were hampered by his apparent lack of
       an answering machine, and because we have been communicating with Mr. Grunert
       through his wife. On October 11, 2005, we also failed to communicate directly with
       Mr. Grunert, although it appeared that Mrs. Grunert was speaking with him while we
       were on the telephone. It was Mrs. Grunnert’s [sic] impression that Mr. Grunert had
       asked us to dismiss this case for him. We informed Mrs. Grunert that her husband
       had not communicated with us, and we urged her to request Mr. Grunert to telephone
       us for purposes of conferring on a briefing schedule or to discuss dismissal. As of
       the filing of this motion, we have not heard from Mr. Grunert. As a courtesy, we will
       be sending Mr. Grunert a stipulation of dismissal shortly.

Defendant’s Proposed Briefing Schedule at 1–2. Because it was hoped that plaintiff would

overcome his communication difficulties and consult directly with defendant, the Court took no

immediate action on defendant’s proposed order.

       On January 5, 2006, the Court requested that defendant provide a status report. Specifically,

the Court requested that defendant attempt to contact plaintiff in order to ascertain how (or if)
Court No. 05-00113                                                                              Page 3


plaintiff wished to proceed. On January 9, 2006, counsel for the defendant presented a report.

Counsel reported that, although she had been unable to contact plaintiff during normal business

hours, she had been able to contact plaintiff’s wife over the weekend. Counsel reported that during

the course of her conversation with plaintiff’s wife, counsel understood that plaintiff was hesitant

about going forward with the action because he could not retain a lawyer. Counsel further reported

that she explained to plaintiff’s wife that the Court could assign counsel to plaintiff and outlined the

steps necessary to do so. Counsel reported that she understood plaintiff would follow the suggested

course of action and contact the Court in order to begin the process. To date plaintiff has not

contacted the Court and, thus, the time for definitive action in this matter is nigh. See, e.g., Burton

v. United States Sec’y of Agric., 27 CIT __, __, Slip Op. 05-125 at 3 (Sept. 14, 2005) (dismissing

case and noting plaintiff “might have availed herself of the proffered assistance of the clerk’s office

to obtain legal representation in forma pauperis . . . .”). Therefore, the parties are

         ORDERED to show cause, if there be any, by February 27, 2006, why this action should not

be dismissed for lack of prosecution pursuant to USCIT R. 41(b)(3) of the Rules of this Court.


                                                              /s/ R. Kenton Musgrave
                                                           R. KENTON MUSGRAVE, JUDGE

Dated:     January 26, 2006
         New York, New York